Citation Nr: 1038009	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  03-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain with 
degenerative joint disease, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman


INTRODUCTION

The Veteran had active service from July 1967 until July 1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2002 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

This matter has previously been addressed by the Board, but was 
remanded with directions for additional development.  It is now 
properly before the Board.


FINDINGS OF FACT

1.  Lumbosacral strain with degenerative joint disease has been 
productive of flexion to 80 degrees, extension to 20 degrees, 
fatigue with muscle spasms and weakness in the low back, but no 
functional ankylosis.

2. Left leg external popliteal nerve symptomatology has been 
productive of distorted superficial tactile sensibility and 
normal monofilament testing with decreased distal sensation.

3.  Right leg external popliteal nerve symptomatology has been 
productive of distorted superficial tactile sensibility, normal 
monofilament testing with decreased distal sensation and 
restricted deep tendon reflexes.


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for a disability 
rating in excess of 40 percent for a lumbosacral strain were not 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5295 (2001).

2.  The criteria for a disability rating in excess of 40 percent 
for lumbosacral strain with degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5237-5243 (2009).

3.  The criteria for a disability rating of 10 percent for left 
leg external popliteal nerve have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.124a, Diagnostic Code 8521 (2009).

4.  The criteria for a disability rating of 10 percent for right 
leg external popliteal nerve have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.124a, Diagnostic Code 8521 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a minimum, 
that VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letter sent to the Veteran in 
August 2006 that fully addressed all notice elements, including 
the requirements outlined by Vazquez-Flores.  The letter informed 
the appellant of what evidence was required to substantiate the 
claim and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the 
claim was readjudicated with the issuance of a Supplemental 
Statement of the Case in March 2010.  Neither the Veteran, nor 
his representative, have indicated any prejudice caused by this 
timing error, and the Board finds no basis for finding prejudice 
against the Veteran's appeal of the issue adjudicated in this 
decision. See Shinseki v. Sanders, 129, S. Ct. 1696, (2009

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records have been obtained, as have 
records of private and VA treatment.  Furthermore, the Veteran 
was afforded VA examinations including those in January 2009 and 
January 2010 during which the examiners were provided the 
Veteran's claims file for review, took down the Veteran's 
history, considered the record, and reached conclusions based on 
their examinations that were consistent with the evidence before 
them.  The examinations are found to be adequate for rating 
purposes and meet VA's development duties under VCAA.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.  However, as 
discussed below, regulatory changes affecting the Veteran's 
rating have occurred during the pendency of his appeal and thus 
separate rating periods have been considered and are evaluated.

Factual Background

In April 2001 the Veteran reported to a treatment clinic with 
complaints of chronic lower back pain which began while we was 
stationed in Vietnam.  He reported that he had recently been 
involved in a motor vehicle accident at work while driving his 
Postal Service jeep.  Since that time he had experienced 
increasing pain with radiation down both legs.  He complained of 
numbness down the posterior thigh of the left leg associated with 
burning pain, but with most of the pain localized to the low back 
paraspinous and L5 area.  The pain was a throbbing aching pain 
with intermittent numbness, usually exacerbated by sitting.  On a 
verbal analog scale, pain score was a maximum of 8 and minimum of 
3.  On examination, the Veteran had mild pain with palpation over 
the lower back, but full range of motion with flexion, extension, 
and rotation.  Both legs were without signs of atrophy.  Motor 
function was five out of five for all extremities, and gait was 
normal.  The Veteran was capable of waking on his toes and heels, 
and sensory was intact to light touch.  Magnetic resonance 
imaging (MRI) of the lumbar spine revealed degenerative disc 
disease, a bulge of the L4-5 disc with moderate left-side central 
canal stenosis, and mild neural foraminal stenosis.

An MRI in July 2001 revealed disc bulge with narrowing of the 
dural sac and bilateral neural foraminal narrowing at the L4-5 
level which was greater on the left than the right.  Following an 
evaluation, the impression was of fatigue, muscle spasms in the 
low back, and weakness in the low back resulting in a decreased 
ability to climb stairs.  The Veteran had no bowel or bladder 
incontinence, loss of weight, or fever.

In August 2001 the Veteran was seen for low back pain which 
"started soon after" his 1999 motor vehicle accident.  Pain was 
five to seven on a ten point scale and the Veteran had 
intermittent numbness and tingling over the left hip radiating 
over the posterolateral left thigh, and he noted new tingling on 
his right side.  There had been no bowel or bladder incontinence.   
The Veteran was positive for fatigue, muscle spasms, weakness in 
the low back and decreased ability to climb stairs.
Also in August 2001, he was assessed with a lumbar disc 
herniation with left side L4-S1 stable radiculopathy.

In January 2002, the Veteran was continuing to have severe pain 
in his lower back which was exacerbated when the Veteran severely 
twisted his back while trying to avoid a dog attack.  Following 
the incident, the Veteran had an area of numbness in his left 
anterior lateral thigh.  Examination revealed decreased sensation 
in the left L4 and L5 dermatomes, but normal reflexes 
bilaterally.  The assessment was of lumbar degenerative disease 
at the L4-5 level, spinal stenosis, and bilateral lumbar facet 
disease.

MRIs made by a private facility in July 2002 showed disc 
protrusion at the L4-5 level, directed centrally and to the left, 
producing foraminal encroachment on the left.  Nerve root 
compression on the left was likely.  Facet arthropathy was also 
seen bilaterally at this level, with mild foraminal compromise on 
the right noted.

In a pain management progress note of January 2002, the Veteran 
had moderate tenderness at the midline of the L4-5 level.  He had 
flexion to 60 degrees, extension to 10 degrees, and lateral 
flexion to 5 degrees bilaterally and associated pain.  There was 
decreased sensation in the left L4 and L5 dermatomes, however 
reflexes were normal bilaterally.  The assessment was of lumbar 
degenerative disease at the L4-5 level and spinal stenosis.

During a VA examination in September 2002, the Veteran stated 
that he first injured his back while lifting boxes during service 
in 1968.  He reported a history including two incidents of acute 
episodes that occurred "while batting" and while working on his 
truck.  He did not report to the examiner any incident involving 
a motor vehicle accident.  The Veteran had forward flexion to 35 
degrees, with spasms in the paravertebral musculature requiring 
the use of his hands to straighten up after flexing.  He had no 
extension, lateral tilt to 20 degrees bilaterally with spasms on 
the side opposite to where he twists.  There was no rotation of 
the lumbar spine.  Straight leg raising was to 70 degrees 
bilaterally with complaints of severe low back pain.  The 
examiner stated that "just about anything I do with [the 
Veteran's] legs results in the complaint of low back pain."  
Deep tendon reflexes were 2+ at the patellar level and 1+ at the 
Achilles level bilaterally.  The diagnosis was of chronic lumbar 
strain syndrome with degenerative joint disease and spinal 
stenosis.  Also in September 2002, the Veteran was treated for 
back pain with a lumbar epidural steroid injection.

In May 2002, the Veteran had moderate tenderness in the midline 
of L4-5 and bilateral paraspinal tenderness at the L4-5 and L5-S1 
levels.  On range of motion testing, he had flexion to 60 
degrees, extension to 10 degrees, and lateral flexion to five 
degrees bilaterally with pain.  There was decreased sensation at 
the L4 and L5 dermatome and reflexes were normal bilaterally.  
Cranial nerves II-XII were intact and motor function was five out 
of five.  MRI of the spine showed severe spinal stenosis and 
bilateral neural foraminal stenosis at the L4-5 level as well as 
bilateral facet hypertrophy at the L4-5 and L5-S1 levels.

On evaluation in December 2002, the Veteran denied bladder and 
bowel incontinence, but endorsed some bilateral weakness on first 
waking up.  He had decreased range of motion to 20 degrees of 
flexion and zero degrees of extension, limited by pain, but with 
questionable effort on the part of the Veteran.  Axial loading 
and rotation elicited grimacing and articulation of pain out of 
proportion to the stimuli.

In June 2003 the Veteran complained of low back pain and was 
being treated with methadone.  He had no obvious signs of 
neurologic deficit.

In a letter of September 2003, the Veteran stated the following 
his motor vehicle accident three years prior, his back disability 
had been worsening.  He also stated that although he had 
indicated "bicycle riding" as a hobby on a VA form, he did not 
actually own a bicycle and had not ridden in many years.

In January 2004 a doctor's note requested excused absence for the 
Veteran from work for two days due to acute exacerbation of 
chronic pain from lumbar spondylosis.

The Veteran underwent VA examination in February 2004 at which 
time he was only able to walk for one block at a time before 
needing to take a break.  He endorsed the use of a cane and back 
brace at times.  The Veteran's gait was good, though he did have 
some limp due to surgery on his great toe, and he endorsed a 
smooth gait prior to his toe surgery.  The Veteran had forward 
flexion to 30 degrees, side tilt to five degrees bilaterally, 
extension to 10 degrees, and rotation to 25 degrees bilaterally.  
Straight leg raising went to 60 degrees bilaterally and then the 
Veteran had posterior thigh pain.  The knee and ankle jerks were 
2+ and symmetrical and there was no weakness of the extensors of 
the great toe.  In spite of his recent toe surgery, the Veteran 
was able to heel and toe walk.  The examiner opined that the 
Veteran's symptoms were largely due to a lesion at the L4-5 
level.  Despite the severe stenosis described in prior medical 
reports, the examiner did not identify any neurological deficit 
during the examination.

In July 2004 the Veteran had decreased range of motion to 30 
degrees of flexion and extension was "minimal," to less than 
five degrees, and limited by pain.  Midline and bilateral 
paraspinal L2-5 tenderness was noted and described as worse on 
the left side.  Bilateral lower extremity strength was four out 
of five.  The assessment was of chronic lower back pain and 
bilateral radiculopathy with degenerative disc disease.

Mild gait instability was noted in July 2005 and examination of 
the back showed some limitation with active range of motion in 
flexion, extension, and rotation.  The Veteran had negative 
straight leg raise in a sitting position bilaterally, and 
strength was five out of five.  The assessment was of bilateral 
lower extremity radicular symptoms secondary to degenerative disc 
disease and facet degenerative joint disease.  Radiofrequency 
ablation of the medial branch lumbar facet on the right L3 
through S1 levels was performed in September 2005.  The post-
operative diagnosis was of chronic low back pain and lumbar facet 
arthropathy. 

In September 2006, the Veteran had low back pain and right lower 
radicular symptoms secondary to multilevel degenerative disc 
disease complicated by facet degenerative joint disease.  Pain in 
his right side was worse than in his left side.

On evaluation by a private facility in March 2008, the Veteran 
had "only minimal" tenderness in the paraspinal muscles of the 
lumbar spine, but complained of constant numbness in the lower 
left side of his lumbar spine.  The cranial nerves were grossly 
intact.  Deep tendon reflexes were 2 to 3+ in the lower 
extremities bilaterally and straight leg raising was negative 
bilaterally in the sitting position.  The conclusion was that 
"in all reasonable medical probability," the Veteran's injuries 
and pathologies were sustained in his 1999 motor vehicle 
accident.

An MRI made in May 2008 showed mild facet hypertrophy at the L2-3 
level, and generalized annular disc bulging without a focal 
protrusion and mild facet hypertrophy at the L3-4 level.  At the 
L4-5 level there was disc protrusion or extrusion centrally and 
extending to both sides of midline with caudal migration of disc 
material below the level of the disc space.  A mass effect on the 
ventral thecal sac was productive of moderate to severe central 
spinal stenosis, but no critical foraminal stenosis.  Diffuse 
posterior disc bulging without focal protrusion was seen at the 
L5-S1 level, and the conus had a tip at the T12-L1 level that 
appeared grossly normal.

On private evaluation in July 2008, the Veteran reported that his 
primary area of pain was in the low back radiating to all five 
toes on the left foot and described as aching, throbbing and 
shooting posteriorly.  The secondary area of pain was in the mid-
back and was described as aching.  X-ray imaging revealed 
significant narrowing of the L4-5 interspace with spurring 
anteriorly of the vertebra at the L5 level.  The Veteran was able 
to flex slowly to 50 degrees without discomfort.  From a seated 
position, deep tendon reflexes at the knees and the ankles were 
intact.  Straight leg raise was positive bilaterally, left 
greater than the right side, with reproduction of his low back 
and left leg pain.  Lasegue sign was negative, motor strength was 
five out of five in the lower extremities, and dermatomal pattern 
revealed numbness of the Veteran's entire lower left extremity 
from the proximal thigh to all five toes.  There was no 
peripheral edema.

In May 2008, the Veteran's private osteopathic doctor stated 
that, based on his treatment of the Veteran since March of that 
year, there were objective findings of lumbar discopathy without 
myelopathy, and lumbar radiculitis.

On VA examination in January 2009, the Veteran reported sharp 
lower back pain that radiated into the buttock and calf 
posteriorly.  He had numbness and pain, with no periods of flare-
up.  The Veteran noted no bowel or bladder incontinence and used 
a cane.  He reported that pain relief from steroid injections 
lasted less than a day.  The Veteran had a normal gait with a 
cane.  He was tender in the bilateral lumbar paraspinous 
musculature, with spasm in the left lower lumbar paraspinous 
muscles.  Forward flexion was to 45 degrees and extension was to 
10 degrees, both with pain throughout motion.  The Veteran also 
reported radiation into the left lower extremity with flexion and 
extension.  Right lateral rotation was to 5 degrees and left 
rotation was to 10 degrees, both with pain throughout motion and 
with radiation into the left lower extremity.  Right lateral 
flexion was to 15 degrees and left lateral flexion was to 10 
degrees, both with pain throughout.   Straight leg raising was 
positive on the left at 45 degrees and negative on the right.  
Both straight leg raises also produced low back pain.  Motor 
strength was five out of five in the right hamstrings and four 
out of five in the left hamstrings.  Sensation was intact to 
sharp/dull testing in all dermatomes of both lower extremities.  
Reflexes were 2+ in the deep tendons of the knee and 1+ in the 
ankle deep tendons bilaterally.  The Veteran had no additional 
limitations following repetitive use other than increased pain 
without further loss of motion.  There was no effect of 
incoordination, fatigue, weakness, or lack of endurance on the 
Veteran's spine function.  MRI of the lumbar spine shoed a 
herniated nucleus pulposus at the L4-5 level that was deviated to 
the left.

In October 2009, a private examiner stated that the Veteran's 
lumbar radiculopathy directly contributed to his lower left 
radiculopathy and that he had confirmed peripheral nerve 
impairment.  Based on an electromyograph, nerve impairment was 
mild, and described as distorted superficial tactile sensibility 
with normal monofilament testing for the left lower extremity.  
The Veteran had an abnormal gait pattern, and was able to walk or 
stand only for short periods of time.  He also reported onset of 
significant weakness at times.  The report indicated that the 
Veteran had right lower extremity impairments as well, which 
included weakness and poor endurance.  The sensory component of 
electromyograph was found to be normal for the lower left 
extremity.

In January 2010, the Veteran underwent VA examination and 
reported flare-ups of low back pain approximately once a day 
which cause him to stop, stretch and rest.  These flare-ups 
lasted for 30 minutes.  The Veteran did not use braces, or 
orthopedic assistive devices, and although he had been given a 
cane by VA, he rarely used it.  The Veteran stated that he was 
able to walk for approximately two hours, and stand for three to 
four hours, before needing to rest.   Low back pain radiated into 
both legs, but was greater on the left.  Right side pain and 
numbness extended to the posterior thigh level while left side 
pain and numbness extended to the buttock, posterior thigh and 
calf.  Coughing and sneezing increased pain and gave him 
radiating leg pain.  The Veteran indicated that leg pain had 
begun one and a half months prior and been steadily increasing.  
There was no urinary or fecal incontinence.

The Veteran's gait was antalgic, deep tendon reflexes were one 
out of four in the bilateral patella and Achilles, and Babinski 
sign was absent.  The Veteran had negative straight leg raise 
sitting, but positive straight leg raise on the left, in a supine 
position at 30 degrees.  Straight leg raise in the supine 
position on the right was negative.  Patrick's sign was negative 
bilaterally, and distal sensation was decreased in the bilateral 
lower extremities to sharp and dull stimulation.  Waddell's signs 
were positive for axial loading and light touch.  There was 
tenderness to palpation on the left side.  The Veteran had 
flexion to 80 degrees, extension to 20 degrees, bilateral 
rotation to 20 degrees, and bilateral lateral flexion to 20 
degrees.  The Veteran complained of pain at the endpoints of all 
motion, but did not have increased fatigue, weakness, lack of 
endurance, or incoordination on repetitive motion testing.  He 
did, however, endorse increased pain on repetitive motion.

Following a review of the record, the VA examiner concluded that 
the Veteran's back condition was "degenerative in nature" and 
most likely related to aging and attrition.  The examiner's 
assessment was that the Veteran had degenerative disc disease, 
disc herniation with radicular symptoms, and facet arthropathy - 
all of the lumbar spine.  Finally, the examiner opined that 
degenerative changes and the herniated disc with radicular 
symptoms were more likely than not related to the Veteran's motor 
vehicle accident in 1999.   

Before discussion of the applicable law and regulations, the 
Board notes that in spite of some inconsistencies in the record, 
Veteran is found to be credible, and thus his testimony is 
probative.  Although his reported level of symptomatology does 
vary somewhat, the evidence under consideration spans for more 
than a decade in time, and thus some variation in symptomatology 
is expected.

Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  In determining the degree of 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 
and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In addition, when assessing the severity of a 
musculoskeletal disability that is at least partly rated on the 
basis of limitation of motion, VA is generally required to 
consider the extent that the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his symptoms 
are most prevalent ("flare-ups") due to the extent of his pain, 
weakness, premature or excess fatigability, and incoordination.  
DeLuca at 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2009).

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2009).

In the October 2002 rating decision on appeal, the Veteran was 
granted an evaluation of 40 percent effective October 29, 1999 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5295 (2001) 
for lumbosacral strain.  He was also awarded a 40 percent rating 
effective September 29, 2002 for chronic lumbar strain syndrome 
with degenerative joint disease and spinal stenosis under 38 
C.F.R. § 4.71a, DC 5295-5293 (2002).

The Board notes that in the October 2002 rating decision on 
appeal, the Agency of Original Jurisdiction (AOJ) indicated that 
the Veteran's service connected disability was "lumbosacral 
strain and chronic lumbar strain syndrome with degenerative joint 
disease and spinal stenosis."  In supplemental statements of the 
case issued in March and December 2004, the Veteran's service 
connected disability was described as "chronic lumbar strain 
syndrome with degenerative joint disease and spinal stenosis."  
In statements of the case from March 2009 and March 2010, 
however, the disability was described as "lumbosacral strain."  

The October 2002 rating decision addressed the Veteran's 
disability, in part, under 38 C.F.R. § 4.71a, DC 5293 (2001) 
which pertained to intervertebral disc syndrome.  The Board finds 
this an indication that the AOJ previously considered 
intervertebral disc syndrome and the fact that subsequent 
statements of the case shortened the description of the Veteran's 
disability to lumbosacral strain did not effectively sever 
intervertebral disc syndrome from the Veteran's claim.  A 
statement of the case is not an appropriate tool for the AOJ to 
change the scope of service connection.  Accordingly, the Board 
finds that it proper to address the Veteran's degenerative joint 
disease and spinal stenosis as part the immediate evaluation of 
the Veteran's disability rating.

The criteria for evaluating diseases or injuries of the spine 
were amended on September 23, 2002, and again in September 2003.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the Veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of the 
regulatory change; and the prior regulation should be applied to 
rate the Veteran's disability for periods preceding the effective 
date of the regulatory change.  The effective date of a 
liberalizing law or VA issue is no earlier than the effective 
date of the change.  38 U.S.C.A. § 5110 (West 2002).

Pre-September 3, 2002

Prior to September 23, 2002, a 40 percent rating was the highest 
evaluation available for a lumbosacral strain.  38 C.F.R. § 
4.71a, DC 5295 (2001).  A review of other ratings available for 
the spine show that under DC 5293 a 60 percent rating was 
warranted by pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk or other neurological findings appropriate to the disc of 
diseased disc and with little intermittent relief.  38 C.F.R. § 
4.71a, DC 5293 (2001).  Unfavorable ankylosis of the lumbar spine 
called for a 50 percent rating, 38 C.F.R. § 4.71a, DC 5289 
(2001); and favorable ankylosis of the entire spine called for a 
60 percent rating.  38 C.F.R. § 4.71a, DC 5286 (2001).  On 
evidence of unfavorable ankylosis of the entire spine with marked 
deformity and involvement of major joints or without other joint 
involvement a 100 percent rating was for application.  Id.  
Finally, DC 5285 provided for a ratings relating to residuals of 
fractured vertebra, where a 60 percent rating was indicated by a 
lack of cord involvement and abnormal mobility requiring neck 
brace; and a 100 percent rating was called for on the presence of 
cord involvement with either bedridden status or requiring long 
leg braces.  38 C.F.R. § 4.71a, DC 5285 (2001).

Of the codes described above which might afford the Veteran a 
rating higher than his current 40 percent, the Board finds that 
none are for application based on the evidence of record.  
Specifically, because the Veteran's symptoms do not include 
ankylosis of the spine, favorable or otherwise, a rating in 
excess of 40 percent under DC 5286 or 5289 is not warranted.  
Additionally, the numerous radiographic images made of his back 
have shown the Veteran has not had any vertebral fracture.  

With regard to symptoms of intervertebral disc syndrome under 38 
C.F.R. § 4.71a, DC 5293 (2001), the Board notes that in April 
2001 the Veteran reported pain radiating down both legs and some 
numbness with burning pain.  In July 2001 the Veteran had fatigue 
with muscle spasms and weakness in the low back and In January 
2002 he had decreased sensation in the left L4 and L5 dermatomes, 
but normal reflexes bilaterally.  In September 2002 deep tendon 
reflexes were 2+ at the patellar level (indicating normal 
reflexes) and 1+ at the Achilles level (indicating low normal 
reflexes) bilaterally.   In February 2004, knee and ankle jerks 
were 2+ and symmetrical, and there was no weakness of the 
extensors of the great toe.  The Veteran has, throughout the 
period on appeal, denied bladder and bowel incontinence.   In 
July 2008, Lasegue sign was negative, motor strength was five out 
of five in the lower extremities, and dermatomal pattern revealed 
numbness of the Veteran's entire lower left extremity from the 
proximal thigh to all five toes.  In January 2010, deep tendon 
reflexes were "one out of four" in the patella and Achilles 
bilaterally and Babinski sign was absent.

Based on his symptomatology, the Board finds that intervertebral 
disc syndrome, to the extent that the Veteran has the disorder, 
has not been productive of symptoms compatible with sciatic 
neuropathy with little intermittent relief.  Rather the Board 
finds that the Veteran has had intermittent neurological 
symptomatology with relief from epidural injections.  
Accordingly, a 60 percent rating under 38 C.F.R. § 4.71a, DC 5993 
(2001) is not warranted.

Based on the forgoing, the veteran is not entitled to a rating in 
excess of 40 percent under the schedular criteria for 
disabilities of the spine as in effect prior to September 23, 
2002.

Pre-September 23, 2003

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome under Code section 5293 underwent 
revision.  As revised, for the period from September 23, 2002 to 
September 25, 2003, Diagnostic Code 5293 states that 
intervertebral disc syndrome is to be evaluated either based on 
the total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 2002 
to September 25, 2003, a 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  A 60 
percent disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" were defined 
as "orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."

In this case, the record shows that the Veteran has taken time 
off of work due to his back symptoms.  However, there is no 
evidence that any periods of incapacitating episodes have 
occurred.  In a June 2007 letter, the Veteran stated that he had 
been out of work and "in doctor's care and therapy" for three 
months.  Although the Board recognizes the Veteran's treatment 
and time off, there is no indication of bed rest, prescribed by a 
physician.  Based on the foregoing, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Post-September 23, 2003

The current General Rating Formula for Diseases and Injuries of 
the Spine currently provides for ratings with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  His current 40 percent rating is evidenced by forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  Favorable 
ankylosis of the entire thoracolumbar spine calls for a 50 
percent rating, and on a showing of unfavorable ankylosis of the 
entire spine, a 100 percent rating is warranted.  38 C.F.R. § 
4.71a (2009).

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.  Note (1) provides that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately under 
an appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, the combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees.  Note (6) provides 
that disability of the thoracolumbar and cervical spine segments 
are to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Diagnostic Code 5243 (effective September 26, 2003) provides that 
intervertebral disc syndrome is to be rated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent disability rating 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent disability rating for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a (2009).

As discussed, note (1) to Diagnostic Code 5243 provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.

Here, the Veteran is not entitled to a rating in excess of 40 
percent based on limitation of motion.  Specifically, his spine 
is not ankylosed, nor does his pain on motion render him 
functionally ankylosed.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  Furthermore, as previously discussed, the Veteran's lack 
of incapacitating episodes precludes direct application of DC 
5243 to award a higher evaluation based on intervertebral disc 
syndrome.

Rating Based on Neurologic Symptomatology

The Veteran's low back symptomatology may be productive of 
disabilities ratable under Note (1) of the General Rating Formula 
which provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be rated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.120 (2009).

Medical opinions offered by the VA examiner in January 2010 and 
by a private physician in October 2009 both indicate the 
Veteran's low back disability to beproductive of the neurologic 
symptoms described above.  Accordingly, the Board now determines 
an appropriate rating for the Veteran's neurological 
manifestations of his service-connected lumbar strain syndrome 
with degenerative joint disease and spinal stenosis.

In the present case, the objective neurological findings of 
record relate to the lower extremities, and thus, Diagnostic 
Codes 8520 through 8530 are potentially applicable.  38 C.F.R. § 
4.124a (2009).  In an evaluation of October 2009, it was 
indicated that the Veteran had "confirmed peripheral nerve 
impairment" for the common peroneal nerves bilaterally.  Thus 
the Veteran's symptomatology will be considered based on 38 
C.F.R. § 4.124a, DCs 8521, 8621, and 8721 (2009) for the external 
popliteal nerve (common peroneal).

Incomplete paralysis of the external popliteal (common peroneal) 
nerve will be rated as 10 percent disabling where mild, 20 
percent disabling where moderate, and as 30 percent disabling 
where severe. Complete paralysis of the external popliteal 
(common peroneal) nerve, with foot drop and slight droop of first 
phalanges of all toes, such that the foot cannot dorsiflex, 
extension (dorsal flexion) of proximal phalanges of toes is lost, 
abduction of foot is lost, adduction is weakened, and anesthesia 
covers entire dorsum of foot and toes will be rated as 40 percent 
disabling.  Neuritis and neuralgia of the external popliteal 
(common peroneal) nerve will be rated on the same basis.  Id.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves," 38 
C.F.R. § 4.124(a) (2009).

In rating peripheral nerve disability, neuritis, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum equal 
to severe, incomplete paralysis.  The maximum rating to be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate incomplete 
paralysis, or with sciatic nerve involvement, for moderately 
severe incomplete paralysis. 38 C.F.R. §§ 4.123, 4.124 (2009).
 
Left Leg Neurologic Evaluation

The Veteran's left leg symptomatology reveals that a 10 percent 
rating is warranted.  Specifically, in January 2009 motor 
strength was four out of five in his left hamstring.  In October 
2009 a private physician stated that a "sensory motor severity" 
testing, including verification by EMG, found the Veteran's 
common peroneal nerve symptoms to be "mild for distorted 
superficial tactile sensibility and normal monofilament testing 
of the lower extremity."  Additionally, in January 2010, distal 
sensation was decreased bilaterally to sharp and dull stimulation 
and deep tendon reflexes were one out of four in the both patella 
and Achilles tendons.

The Board recognizes some functional limitations, however while 
these limitations were described as "poor endurance as well as 
gait difficulties" by a private doctor in October 2009, the 
Veteran told a VA examiner in January 2010 that he could walk for 
two hours or stand for three hours before needing to rest.  The 
Board finds this to be demonstrative of only mild functional 
impairment.  The Veteran's overall disability picture relating to 
his left leg indicates that a 10 percent evaluation should be 
awarded.  38 C.F.R. § 4.124a, DC 8521 (2009).

Right Leg Neurologic Evaluation

The Veteran's right leg symptomatology reveals that a 10 percent 
rating is warranted.  In January 2009, the Veteran had full motor 
strength in his right hamstring.  As with his left leg, in 
October 2009 a private physician stated that the Veteran's common 
peroneal nerve symptoms to be "mild due to distorted superficial 
tactile sensibility and normal monofilament testing of the lower 
extremity."  Again, decreased distal sensation and restricted 
deep tendon reflexes in the patella and Achilles tendons were 
noted in January 2010.

As stated, the Board recognizes some functional limitations, 
however that the Veteran could walk for two hours or stand for 
three hours before needing to rest shows that they are only mild.  
The Board finds the Veteran's overall disability picture relating 
to his right leg to indicate that a 10 percent evaluation should 
be awarded for neurologic symptomatology of the extremity.  Id.

Conclusions

All evidence has been considered and there is no doubt to be 
resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.


ORDER

An evaluation in excess of 40 percent prior to September 23, 2002 
for a lumbosacral strain is denied.

An evaluation in excess of 40 percent for chronic lumbar strain 
syndrome with degenerative joint disease and spinal stenosis is 
denied.

An evaluation of 10 percent for a left leg external popliteal 
nerve disability 
is granted subject to the controlling regulations applicable to 
payment of monetary benefit.

An evaluation of 10 percent for a right leg external popliteal 
nerve disability 
is granted subject to the controlling regulations applicable to 
payment of monetary benefit.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


